 Case 19-00247-mdc          Doc 16   Filed 04/01/20 Entered 04/01/20 00:30:05         Desc Main
                                     Document     Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 In re: Jane B. Jones,                            CHAPTER 13

                         Debtor

 Jane B. Jones,                                   Bankruptcy Case No. 19-13107 (MDC)

                         Plaintiff

 v.                                               Adversary Case No. 19-00247 (MDC)

 Carisbrook Asset Holding Trust c/o
 RoundPoint Mortgage Servicing Corporation.

                         Defendant



                                          STIPULATION

       IT IS HEREBY STIPULATED AND AGREED by and between undersigned counsel for

Debtor-Plaintiff, Jane B. Jones (“Plaintiff”), and Creditor-Defendant Carisbrook Asset Holding Trust

(“Defendant”), that the time by which Plaintiff must respond to Defendant’s Motion to Dismiss

Adversary Complaint (the “Motion”) is extended to and including April 7, 2020.

       It is further STIPULATED AND AGREED that the Motion shall be heard on the papers, in

lieu of a personal appearance, at the convenience of the Court.



 LAW OFFICES OF GEORGETTE                             BLANK ROME LLP
 MILLER & ASSOCIATES, P.C.

 /s/ Michelle Lee___________                          /s/ Thomas M. Brodowski___________
 Michelle Lee, Esquire 202229                         Thomas M. Brodowski, Esquire 207377
 119 South Easton Road                                130 N. 18th St.
 Glenside, PA 19038                                   Philadelphia, PA 19103
 MLee@georgettemillerlaw.com                          TBrodowski@BlankRome.com
 Attorney for Debtor-Plaintiff                        Attorney for Creditor-Defendant
Case 19-00247-mdc   Doc 16   Filed 04/01/20 Entered 04/01/20 00:30:05   Desc Main
                             Document     Page 2 of 2
